Order entered October 30, 2017




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-17-01047-CV

                             EDDY'S MOTORS, LLC, Appellant

                                               V.

     SANTANDER CONSUMER USA, INC. D/B/A CHRYSLER CAPITAL, Appellee

                      On Appeal from the 101st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-14698

                                           ORDER
       On October 24, 2017, we ordered this appeal submitted without the reporter’s record as

appellant had failed to comply with our directive that it provide written verification of payment

of the reporter’s fee. By letter filed October 25, 2017, court reporter Thu Bui informs us the fee

has been paid, and she requests until November 4, 2017 to file the record. We GRANT the

request, VACATE our October 24th order, and ORDER the reporter’s record be filed no later

than November 4, 2017.


                                                      /s/   CRAIG STODDART
                                                            JUSTICE